EXHIBIT 10.10

PROMISSORY NOTE

June 21, 2006

1.             Key Terms

Borrower:                                                                                               
W&G Partnership, Ltd.

 

Borrower’s Mailing
Address:                                                             6 Desta
Drive, Suite 6500

                                                                                                                
Midland, Texas 79701

 

Lender:                                                                                                   
Behringer Harvard Operating Partnership I

                                                                                                                
LP, a Texas limited partnership

 

Place for
Payment:                                                                               
c/o Behringer Harvard REIT I, Inc.

                                                                                                                
15601 Dallas Parkway, Suite 600

                                                                                                                
Addison, Texas 75001-6026

                                                                                                                
Attention: Treasurer

 

Principal
Amount:                                                                                
$3,000,000.00

 

Annual Interest
Rate:                                                                          
7.75% per annum

 

Maturity
Date:                                                                                      
June 21, 2013

 

Default
Rate:                                                                                         
12% per annum

 

2.                                       Terms of Payment (principal and
interest):

Interest only, calculated at the annual rate of 6.50%, shall be due and payable
monthly as it accrues on the 15th day of each month, beginning July 15, 2006,
and continuing through the Maturity Date. The difference between the Annual
Interest Rate and 6.50% shall be accrued and added to the Principal Amount
annually on the anniversary date of this Note. On the Maturity Date, the unpaid
Principal Amount balance and accrued, unpaid interest will be payable in full.
Payments will be applied first to accrued interest and the remainder to
reduction of the Principal Amount.

Borrower shall have the right to prepay all or any part of the Principal Amount
at any time. Partial releases of the Development Land shall be accomplished
under the terms of the Deed of Trust described below.

3.                                       Security for Payment: This Note is
secured by a deed of trust of even date herewith from W&G Partnership, Ltd. to
Randall S. Osborne, Trustee, for the benefit of Lender (“Deed of Trust”), which
covers the real property described on Exhibit “A” of the Deed of Trust (referred
to as the “Development Land”)

4.                                       Promise to Pay/Default Interest.
Borrower promises to pay to the order of Lender the Principal Amount plus
interest at the Annual Interest Rate. This Note


--------------------------------------------------------------------------------




is payable at the Place for Payment and according to the Terms of Payment. All
unpaid amounts are due by the Maturity Date. After maturity or so long as any
other Event of Default has occurred and is continuing, then notwithstanding
anything in this Note to the contrary, interest under this Note shall accrue on
the unpaid principal balance at the Default Rate.

5.                                       Acceleration.        If Borrower
defaults in the payment of this Note or in the performance of any obligation in
any instrument securing or collateral to this Note, Lender may declare the
unpaid principal balance, earned interest, and any other amounts owed on the
Note immediately due after ten (10) days written notice to Borrower.

6.                                       Loan Charges. Interest on the debt
evidenced by this Note will not exceed the maximum rate or amount of nonusurious
interest that may be contracted for, taken, reserved, charged, or received under
law. Any interest in excess of that maximum amount will be credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. On any
acceleration or required or permitted prepayment, any excess interest will be
canceled automatically as of the acceleration or prepayment or, if the excess
interest has already been paid, credited on the Principal Amount or, if the
Principal Amount has been paid, refunded. This provision overrides any
conflicting provisions in this Note and all other instruments concerning the
debt.

7.                                       Late Charge. If any monthly installment
of interest or principal and interest or other amount payable under this Note or
under the Deed of Trust or any other Loan Document is not received in full by
Lender within ten (10) days after the installment or other amount is due,
counting from and including the date such installment or other amount is due,
Borrower shall pay to Lender, immediately and without demand by Lender, a late
charge equal to five percent (5%) of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount shall be substituted).

8.                                       Exculpation. Except as otherwise
provided in this Section 9, Borrower shall have no personal liability under this
Note, the Security Instrument or any other Loan Document for the repayment of
the Indebtedness or for the performance of any other obligations of Borrower
under the Loan Documents and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations shall be Lender’s exercise
of its rights and remedies with respect to the Mortgaged Property and to any
other collateral held by Lender as security for the Indebtedness. Borrower shall
be personally liable to Lender for the performance of all of Borrower’s
obligations under Section 8.2 of the Deed of Trust (relating to environmental
matters).

9.                                       When the context requires, singular
nouns and pronouns include the plural. Capitalized terms used herein shall have
the meaning given in the Deed of Trust unless otherwise defined.

2


--------------------------------------------------------------------------------




 

 

W&G PARTNERSHIP, LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

By:

 

ClayDesta, L.P., its managing general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

ClayDesta Operating L.L.C.,

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ L. Paul Latham

 

 

 

 

 

 

 

 

L. Paul Latham

 

 

 

 

 

 

 

 

President

 

3


--------------------------------------------------------------------------------